In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1638V
                                        (not to be published)


    MICHAEL POWELL, As Executor and
    Fiduciary of the Estate of VIRGINIA                         Chief Special Master Corcoran
    POWELL,
                                                                Filed: November 20, 2020
                         Petitioner,
    v.                                                          Special Processing Unit                 (SPU);
                                                                Attorney’s Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On October 24, 2018, Virginia Powell 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  Ms. Powell originally filed the petition on October 24, 2018, through her attorney. After her subsequent
death on February 28, 2019, her son, Michael Powell, was named executor of her estate and was
substituted as petitioner, on behalf of Ms. Powell’s estate on August 20, 2019.

3
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
“Vaccine Act”). Petitioner alleges that Ms. Powell suffered from Guillain-Barré Syndrome
as a result of receiving a flu vaccine and suffered the residual effects of this injury for
more than six months. 4 (Petition at 1, 3). On November 5, 2020, a decision was issued
awarding compensation to Petitioner based on the parties’ stipulation. (ECF No. 57).

       Petitioner has now filed a motion for attorney’s fees and costs, dated November 6,
2020, (ECF No. 61), requesting a total award of $31,865.03 (representing $30,372.30 in
fees and $1,492.73 in costs). In accordance with General Order #9, Petitioner filed a
signed statement indicating Petitioner incurred no out-of-pocket expenses. (ECF No. 61-
4). Respondent reacted to the motion on November 9, 2020 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 62). That same day, Petitioner filed a reply stating he did not intend to file a
substantive reply. (ECF No. 63).

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $31,865.03 (representing $30,372.30 in fees and $1,492.73 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4
 The petition does not allege that Ms. Powell’s death was a result of her alleged vaccine injury.
5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2